Exhibit 10.1

 

FIFTH FORBEARANCE AND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This FIFTH FORBEARANCE AND AMENDMENT to Loan and Security Agreement (this
“Amendment”) is entered into as of the      day of December, 2005, by and among
Silicon Valley Bank (“Bank” or “Silicon”) and each of the following named
corporations: ACT Teleconferencing, Inc., ACT Teleconferencing Services, Inc.,
ACT Videoconferencing, Inc., ACT Proximity, Inc., and ACT Research, Inc.
(collectively and jointly and severally, the “Borrowers” and separately, a
“Borrower”), with ACT Teleconferencing, Inc., whose chief executive office is
located at 1526 Cole Boulevard, Suite 300, Golden, CO 80401, acting as the
Borrowers’ agent.

 

RECITALS

 

A. Bank and Borrowers have entered into that certain Loan and Security Agreement
dated as of November 12, 2004 (as the same has been amended by the First
Forbearance Agreement, the Second Forbearance Agreement, the Third Forbearance
Agreement, and the Fourth Forbearance Agreement, each referred to below, and as
the same may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”). Bank has extended credit to Borrowers for the
purposes permitted in the Loan Agreement.

 

B. Bank and Borrowers entered into that certain Forbearance and Amendment to
Loan and Security Agreement dated as of May 31, 2005 (the “First Forbearance
Agreement”), that certain Second Forbearance, Consent and Amendment to Loan and
Security Agreement dated as of July 22, 2005 (the “Second Forbearance
Agreement”), that certain Third Forbearance to Loan and Security Agreement dated
as of August 31, 2005 (the “Third Forbearance Agreement”) and that certain
Fourth Forbearance and Amendment to Loan and Security Agreement dated as of
October 31, 2005 (the “Fourth Forbearance Agreement”) pursuant to which Bank
agreed to forbear from exercising its rights and remedies against Borrowers,
relating to certain events of default that had occurred under the Loan
Agreement, through and including 02/16/06 on the terms and conditions set forth
therein, and Bank agreed to amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth therein.

 

C. Borrowers entered into certain agreements with Dolphin Direct Equity
Partners, LP, a Delaware limited partnership (“Dolphin”), providing for the
sales of up to $16,000,000 of preferred stock of ACT Teleconferencing, Inc. in
two tranches, with the first in the amount of $8,040,000 which has been
completed and the second in the remaining amount to be completed through a
public rights offering to existing shareholders of ACT Teleconferencing, Inc.,
with Dolphin funding any shortfall. Pending completion of the second tranche,
Dolphin loaned Borrowers $7,000,000 (the second “Bridge Loan”) secured by a
junior lien on Borrowers’ assets and subordinated to Bank (collectively, the
“Transaction”). In connection with the Transaction, Borrowers used proceeds of
this second Bridge Loan to repay the remaining balances of the existing
Subordinated Debt and the proceeds of the second tranche will be used to repay
this second Bridge Loan. Bank consented to the Transaction and the payments or
prepayments of Subordinated Debt and the borrowing of this Bridge Loan on a
secured, subordinated basis before the closing of the second tranche pursuant to
the terms of a Consent dated as of October 28, 2005 by and among Bank and
Borrowers.

 

D. Borrowers again acknowledge that events of default occurred under the Loan
Agreement including Borrowers’ failure to maintain the required Minimum Cash
Income as of 08/31/05 and 09/30/05 and 10/31/05 (collectively, the “Existing
Defaults”) and that Borrowers continue to be in default of the Loan Agreement as
a result of Borrowers’ previous failure to comply with Section 5.3 (Schedule
Section 6, subsections 5, 6 and 8) and Section 5.1 (Schedule Section 5) of the
Loan Agreement.



--------------------------------------------------------------------------------

E. Borrowers have requested that Bank (1) forbear and continue to forbear from
exercising its rights and remedies against Borrowers through and including
06/12/06 to allow Borrowers time to complete the Transaction or otherwise raise
additional equity, continue restructuring, and implement their strategic plan.
Although Bank is under no obligation to do so, Bank is willing to forbear and
continue to forbear from exercising its rights and remedies against Borrowers
through and including 06/12/06 on the terms and conditions set forth in this
Amendment, so long as Borrowers comply with the terms, covenants and conditions
set forth in this Amendment in a timely manner.

 

F. In consideration of such continued forbearance, Borrowers have agreed to
amend the Loan Agreement as set forth in this Amendment. Bank has agreed to so
amend certain provision of the Loan Agreement, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

2. Continued Forbearance.

 

2.1 Fifth Forbearance Period. So long as no Event of Default, other than the
Existing Defaults, occurs, subject to the terms and conditions set forth herein,
Bank shall continue to forbear from filing any legal action or instituting or
enforcing any rights and remedies it may have against Borrowers through and
including 06/12/06 (the “Fifth Forbearance Period”). Except as expressly
provided herein, this Amendment does not constitute a waiver or release by Bank
of any Existing Defaults or of any Obligations or of any Event of Default which
may arise in the future after the date of execution of this Amendment. If
Borrowers do not comply with the terms of this Amendment, Bank shall have no
further obligations under this Amendment and shall be permitted to exercise at
such time any rights and remedies against Borrowers as it deems appropriate in
its sole and absolute discretion. Borrowers understand that Bank has made no
commitment and is under no obligation whatsoever to grant any waiver or
additional extensions of time at the end of the Fifth Forbearance Period.

 

2.2 Forbearance Terms. Repayment and performance of all obligations of Borrowers
to Bank under the Loan Agreement and this Amendment shall be and shall continue
to be secured by the Collateral. The terms of the First, Second, Third and
Fourth Forbearance Agreements shall continue to apply except as set forth
herein.

 

3. Amendment to Loan Agreement. The Schedule to the Loan Agreement is amended as
follows:

 

3.1 Section 4 entitled “MATURITY DATE (Section 6.1)” shall be amended entirely
to read as follows: “June 12, 2006.”

 

2



--------------------------------------------------------------------------------

3.2 Section 5 entitled “FINANCIAL COVENANTS (Section 5.1)” shall be further
amended entirely to read as follows:

 

Borrower shall comply with each of the following covenants. Compliance shall be
determined as of the end of each month, except as otherwise specifically
provided below:

 

Minimum Cash Income:

 

Borrower shall maintain a minimum Cash Income of not less than (a) ($60,000) for
the month of November ending 11/30/05, (b) ($350,000) for the month of December
ending 12/31/05, (c) ($250,000) for the month of January ending 01/31/06,
(d) ($200,000) for the month of February ending 02/28/06, (e) $150,000 for the
month of March ending 03/31/06, (f). $150,000 for the month of April ending
04/30/06, and (g) $100,000 for the month of May ending 05/31/06.

 

Definitions. For purposes of the foregoing financial covenants, the following
terms shall have the following meanings:

 

“Cash Income” is Borrower’s consolidated net income (or loss) plus depreciation,
plus amortization of intangible assets plus other non-cash charges made to
Borrower’s income minus all principal debt service (excluding principal and
interest payments on debt due Dolphin Direct Equity Partners, LP) and minus
un-financed capital expenditures, determined in accordance with GAAP.

 

4. Limitation of Amendments.

 

4.1 The amendment set forth in Section 4, above, is effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

5. Representations and Warranties. To induce Bank to enter into this Amendment,
each Borrower hereby represents and warrants to Bank as follows:

 

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default other than the
Existing Defaults has occurred and is continuing;

 

5.2 Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

5.3 The certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Bank on November 12, 2004 remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

 

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower;

 

3



--------------------------------------------------------------------------------

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) the certificate of incorporation or bylaws of
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) any contractual restriction with a Person binding on Borrower;

 

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

 

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

6. Prior Agreement. Except as expressly provided for in this Amendment, the Loan
Documents are hereby ratified and reaffirmed and shall remain in full force and
effect. This Amendment is not a novation and the terms and conditions of this
Amendment shall be in addition to and supplemental to all terms and conditions
set forth in the Loan Documents. Nothing in this Amendment shall constitute a
satisfaction of any of the Obligations. In the event of any conflict or
inconsistency between this Amendment and the terms of such documents, the terms
of this Amendment shall be controlling, but such document shall not otherwise be
affected or the rights therein impaired.

 

7. Release by Borrowers.

 

7.1 FOR GOOD AND VALUABLE CONSIDERATION, each Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

 

7.2 By entering into this release, each Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower to hereby fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Each Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with

 

4



--------------------------------------------------------------------------------

respect to the facts underlying this release or with regard to any of such
party’s rights or asserted rights.

 

7.3 This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release. Each
Borrower acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into this Amendment, and that Bank would not have
done so but for Bank’s expectation that such release is valid and enforceable in
all events.

 

7.4 Each Borrower hereby represents and warrants to Bank, and acknowledges that
Bank is relying thereon, as follows:

 

(a) Except as expressly stated in this Amendment, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into this
Amendment.

 

(b) Borrower has made such investigation of the facts pertaining to this
Amendment and all of the matters appertaining thereto, as it deems necessary.

 

(c) The terms of this Amendment are contractual and not a mere recital.

 

(d) Borrower has carefully read this Amendment and the contents hereof are known
and understood by Borrower, and this Amendment is signed by Borrower freely and
without duress.

 

(e) Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Each Borrower shall indemnify Bank, defend and
hold it harmless from and against all claims based upon or arising in connection
with prior assignments or purported assignments or transfers of any claims or
matters released herein.

 

8. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

9. Effectiveness. This Amendment shall be deemed effective only upon (a) the due
execution and delivery to Bank of this Amendment by each other party hereto, and
(b) Borrowers’ payment to Bank of a further forbearance and extension fee in an
amount equal to $25,000.

 

10. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of Colorado.

 

[Signature page follows.]

 

5



--------------------------------------------------------------------------------

11. JURY TRIAL WAIVER. BANK AND BORROWERS EACH IRREVOCABLY WAIVES ITS RIGHT TO A
JURY TRIAL IN ANY ACTION OR PROCEEDING OF ANY ISSUE, CLAIM, COUNTERCLAIM OR
OTHER CAUSE OF ACTION, WHETHER IN CONTRACT OR TORT, BASED UPON OR ARISING OUT OF
THIS AMENDMENT OR THE LOAN AGREEMENT, THE CREDIT EXTENDED THEREUNDER, ANY
COLLATERAL PROPERTY SECURING SUCH CREDIT, OR ANY OTHER AGREEMENT OR DEALINGS
RELATING TO THE SUBJECT MATTER OF THIS AMENDMENT OR THE LOAN AGREEMENT.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK       BORROWER

Silicon Valley Bank

     

ACT Teleconferencing, Inc.

By:

         

By:

   

Name:

         

Name:

   

Title:

         

Title:

    BORROWER       BORROWER

ACT Teleconferencing Services, Inc.

     

ACT Videoconferencing, Inc.

By:

         

By:

   

Name:

         

Name:

   

Title:

         

Title:

    BORROWER       BORROWER

ACT Proximity, Inc.

     

ACT Research, Inc.

By:

         

By:

   

Name:

         

Name:

   

Title:

         

Title:

   

 

6